Citation Nr: 1504145	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  07-30 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides and other chemicals.

2.  Entitlement to service connection for melanoma, to include as due to exposure to herbicides and other chemicals.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to October 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In September 2009, the Veteran testified at a video conference hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  In May 2013, the Board notified the Veteran that the VLJ who conducted the September 2009 hearing was no longer employed at the Board and gave the Veteran the opportunity to request a new hearing.  A new hearing was not requested.

In June 2013, the Board denied the claims.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, the Court vacated the June 2013 Board decision and remanded that matter back to the Board for development consistent with the Memorandum Decision.  VBMS Entries July 24, 2014.

The Board has considered documentation included in Virtual VA and VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran in this case alleges that he was exposed to herbicides, to include Agent Orange, when he was working on C-130 aircraft while on temporary assignment for approximately two days at Clark Air Base in the Philippines.  He contends that his diabetes and melanoma are related to this herbicide exposure.

In the July 2014 Memorandum Decision, the Court indicated that the Veteran should be notified of any alternative evidence that would help to substantiate his claim, citing 38 U.S.C. § 5103(a); cf. VA ADJUDICATION PROCEDURES MANUAL (M21-1 MR), pt. IV, subpt. ii, ch. 1, sec. H.28 (o) (directing adjudicators to "ask the claimant to submit evidence, including 'buddy statements,' to confirm service in Vietnam").  Memorandum Decision, p. 7.  (The Board notes that it appears sec. H.28(d) is the applicable section, not H.28 (o)). 

The Court further noted that there was no indication in the record that VA ever sought confirmation that herbicides were stored and transported from Clark Air Base as contended, citing VA M21-1 MR, pt. IV, subpt. ii, ch. 2, sec. C.10
(o) (directing adjudicators to "request a review of [the Department of Defense's] inventory of herbicide operations to determine whether herbicides were used as alleged").  Memorandum Decision, p. 7.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must comply with the notification procedures outlined in M21-1 MR, pt. IV, subpt. ii, ch. 1, sec. H.28(d).

Specifically, the Veteran should be advised to submit or identify any alternative evidence that could help to substantiate his allegations of exposure to herbicides (e.g., buddy statements, unit history searches, etc.).

2.  The AOJ must comply with the evidentiary development noted in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o). 

Specifically, the AOJ should contact the VA Compensation Service to request a review of DOD's inventory of herbicide operations based his statements regarding herbicide exposure at Clark Air Base in the Philippines.

Following this action, if herbicide exposure to the Veteran is not verified, the AOJ should then ask the JSRRC for verification as to whether the Veteran was exposed to herbicides as alleged during his period of service. 

All requests and responses received should be associated with the claims file and a summary of the findings in this regard should be provided in a memorandum associated with the file.  If such verification is not possible, it should be so certified for the record (along with a description of the extent of the verification conducted).

3.  If herbicide exposure is confirmed, the Veteran should be afforded a VA examination to address the nature and likely etiology of his melanoma.

The examiner is to be provided access to the paper file, Virtual VA, and VBMS as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

The examiner is asked to offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that melanoma is due to an injury or other event or incident of the Veteran's service, including to any verified herbicide exposure.

A rationale for all opinions rendered should be provided.

4.  The Veteran is to be notified that it is his responsibility to report for any VA examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).
  
5.  After completing all indicated development, the AOJ should readjudicate the appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




